SUAREZ, J.
Baxter Tisdale seeks a belated appeal of his conviction and sentence. We conclude that Tisdale’s petition is facially insufficient. Tisdale has failed to show that he is entitled to receive a belated appeal because he has not specifically alleged that he timely requested counsel to file an appeal or even advised trial counsel that an appeal had been filed, so that trial counsel could file a motion for appointment of appellate counsel. Therefore, the petition is denied without prejudice to Tisdale filing a facially sufficient petition. State v. Trowell, 739 So.2d 77 (Fla.1999).